Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendments filed on 07/20/2021, in which claims 4, 14-15, 19-20 have been cancelled, claims 21-25 have been added, claims 1-3, 5-13, 16-18, 21-25 are presented for the examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 07/20/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-20, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (US 2016/0313216, referred herein after Pal) in view of Fuji et al. (US 2019/0072916, referred herein after Fuji).


As per claim 1, 11, 16, Pal discloses a computer-implemented method comprising: 
constructing a machine learning knowledge model associated with a plurality of devices in a client ecosystem based upon at least one course of device evaluation (Fig. 1, [0034], “The machine learning engine may be associated with one or more of one of a physics based model, a rule based model and a vector classifier model.”); wherein the at least one artificial intelligence algorithm includes a MARL algorithm that applies multi-objective optimization to the plurality of devices in order to address both device constraints and environmental exposure constraints (Fig. 1, machine learning engine 104, [0029],  [0034], [0053], [0027], “The type of fault information may be critical for choosing maintenance actions for the equipment…. A Multi-fault classification technique may identify the fault type of the equipment from an equipment operating data”, [0024], wherein the data related to temperature sensor is 

collecting, from a plurality of device sensors, device sensor data associated with each of the plurality of devices (Fig. 1, machine wearable sensors, [0030], [0040], “the sensor data is one or more of a vibration, magnetic field, power factor and a temperature”);
collecting, from a plurality of environmental sensors, environmental sensor data associated with each of the plurality of devices ([0065],data obtained from various locations through IoT sensor network); 
analyzing, via the machine learning knowledge model, the device sensor data in view of the environmental sensor data to determine a failure risk value for each of the plurality of devices (Fig. 3, step 308, [0050], “the sensor data may be classified through a machine learning engine, as shown in step 308. The intensity of fault state is mapped to a depiction on a user interface, as shown in step 310 and the predictive maintenance state is predicted through a regression model”); and 
responsive to the failure risk value for any device among the plurality of devices exceeding a predefined failure risk threshold, facilitating activation of the device for a designated duration of time ([0024], [0068], “Machines associated with machine wearable sensors may report one or more sensor data such as temperature, vibration, pressure and sound. These data may be used by a platform to check against a baseline database and the platform offers early warning for machine failure and/or real time alarm for faulty operation.”);

Pal does not specifically discloses wherein constructing the MARL model comprises applying at least one artificial intelligence algorithm to train the MARL model, and 

However, Fuji discloses wherein constructing the MARL model comprises applying at least one artificial intelligence algorithm to train the MARL model, and ([0038], wherein the system is a reinforcement learning environment of MARL as claimed);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Fuji’s learning control method into Pal’s method of predictive maintenance IOT system because one of the ordinary skill in the art would have been motivated to achieve a task in a predetermined environment and reinforcement learning that determines output values to be output to a control target system based on an input value from a control target system.

As per claim 2, 12, 17, Pal discloses the computer-implemented method of claim 1, wherein constructing the MARL model further comprises: storing in at least one knowledge base operational information for each of the plurality of devices during the at least one course of device evaluation (Fig. 3, step 306, [0030], [0042], [0050]); and
storing in the at least one knowledge base environmental information associated with Page 44 of 51Attorney Docket No.: P201900621 US01 each of the plurality of devices during the at least one course of device evaluation; and (Fig. 3, step 302, [0050], [0030], “clustering module may determine one or more clusters from the sensor data based on a pre-determined rule set stored in a computer database 110.”);
As per claim 3, 13, 18, Pal discloses the computer-implemented method of claim 1, wherein the at least one artificial intelligence algorithm includes at least one clustering algorithm that generates at least one output reflecting failure trends with respect to the plurality of devices (Fig. 3, step 304-306, 308, 310, [0050]-[0051]).  

As per claim 4, 14, 19, Pal discloses the computer-implemented method of claim 2, wherein the machine learning knowledge model is a multi-agent reinforcement learning model, and wherein the at least one artificial intelligence algorithm includes a multi-agent reinforcement learning algorithm that applies multi- objective optimization to the plurality of devices (Fig. 1, machine learning engine 104, [0029],  [0034], [0053]).


As per claim 6, 15, 20, Pal discloses the computer-implemented method of claim 1, wherein facilitating activation of the device comprises: 
accessing a dataset enumerating at least one maintenance action with respect to the device ([0027], Identifying fault type using equipment operating data, a maintenance action can be chosen according the identified fault type);  Page 45 of 51Attorney Docket No.: P201900621 US01 
selecting one or more actions among the at least one maintenance action in the dataset based upon the failure risk value and the analysis of the device sensor data in view of the environmental sensor data ([0027], “The type of fault information may be critical for choosing maintenance actions for the equipment…. A Multi-fault classification technique may identify the fault type of the equipment from an equipment operating data”); and 
facilitating initiation of the selected one or more actions ([0027], [0028], [0046]).  

As per claim 9, Pal discloses the computer-implemented method of claim 1, wherein the designated duration of time is determined at least in part based upon the device sensor data associated with the device ([0024], [0053]).

As per claim 10, Pal discloses the computer-implemented method of claim 1, wherein the designated duration of time is determined at least in part based upon the environmental sensor data associated with the device ([0024], [0053]).

As per claim 14, Pal discloses the computer-implemented method of claim 1, wherein facilitating activation of the device comprises facilitating activation autonomously ([0043]-[0044]).

As per claim 25, Pal discloses the computer-implemented method of claim 1, wherein facilitating activation of the device comprises facilitating activation of the device without a payload ([0027], device activated choosing maintenance action).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pal and Fuji further in view of Kumar et al. (US 10,970,771, referred herein after Kumar).


As per claim 5, Pal and Fuji do not specifically discloses the computer-implemented method of claim 1, wherein the MARL model is trained in conjunction with a long short-term memory recurrent neural network architecture configured to store time series pattern data with respect to the plurality of devices;

However, Kumar discloses the multi-agent reinforcement learning model is trained in conjunction with a long short-term memory recurrent neural network architecture configured to store time series pattern data with respect to the plurality of devices (Fig. 1B, Col. 4, lines 59-67, col. 5, lines 1-3);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kumar’s method of utilizing a machine learning model into Fuji’s learning control method and Pal’s method of predictive maintenance IOT system because one of the ordinary skill in the art would have been motivated to utilize to train machine learning model.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pal and Fuji further in view of Soni et al. (US 2018/0095155, referred herein after Soni).



As per claim 7, Pal and Fuji do not specifically discloses the computer-implemented method of claim 1, wherein facilitating activation of the device comprises facilitating charging of a battery component associated with the device;

However, Soni discloses facilitating activation of the device comprises facilitating charging of a battery component associated with the device ([0048]-[0050]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Soni’s method of identifying a current of predicted failure condition at the IoT beacon into Fuji’s learning control method and Pal’s method of predictive maintenance IOT system because one of the ordinary skill in the art would have been motivated to initiate one or more alerts to have service personnel perform maintenance to correct the identified current or predicted failure condition at the IOT beacon.

As per claim 8, Pal and Fuji not specifically discloses the computer-implemented method of claim 1, wherein facilitating activation of the device comprises activating circuitry of at least one electrical component of the device;

However, Soni discloses facilitating activation of the device comprises activating circuitry of at least one electrical component of the device (Fig. 5A, step 535, [0120]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Soni’s method of identifying a current of predicted failure condition at the IoT beacon into Fuji’s learning control method and Pal’s method of predictive maintenance IOT system because one of the ordinary skill in the art would have been motivated to initiate one or more alerts to have service personnel perform maintenance to correct the identified current or predicted failure condition at the IOT beacon.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pal and Fuji further in view of Kriss et al. (US 2019/0178680, referred herein after Kriss).

As per claim 21, 22, 23, neither Pal nor Fuji discloses the computer-implemented method of claim 1, wherein addressing the device constraints includes addressing device idle cycles while avoiding excessive device use;

However, Kriss discloses addressing the device constraints includes addressing device idle cycles while avoiding excessive device use ([0095], [0097], processing circuit configured to monitor sensor devices and managing idle cycles of device):

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kriss’s method of monitoring and predicting failures into Fuji’s learning control method and Pal’s method of predictive maintenance IOT system because one of the ordinary skill in the art would have been motivated to identify the loss of efficiency of remotely located equipment based in the usage characteristics..




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Reference Beaver teaches a method to identify potential risks within a language model that is employed by the virtual assistants and other entities. The potential risks may be evaluated by administrators, users, systems, and others to identify potential issues with the language model that need to be addressed.

Reference Hiruta teaches a method to provide a machine diagnostic device that assists with sensor attachment such that malfunction sensing performance may be maintained even after maintenance of a device. The machine diagnostic device includes a sensor data acquisition part that acquires time-series sensor data that are measured by sensors that are attached to a machine that has one or more operating modes; a learning unit that statistically processes the sensor data prior to detachment of the sensors and computes a normal operation model; a malfunction diagnostic unit that diagnoses a malfunction of the machine on the basis of the sensor data and the normal operation model.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAMINI B PATEL/Primary Examiner, Art Unit 2114